Citation Nr: 0422137	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher evaluation for service-connected non-
Hodgkin's lymphoma, currently evaluated as forty (40) percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision issued by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which decreased the evaluation of 
service-connected non-Hodgkin's lymphoma from 100 percent to 
40 percent, effective on January 1, 2003.  A December 2002 
rating decision confirmed the rating reduction.  The veteran 
indicated disagreement with the October 2002 rating decision, 
and subsequently perfected an appeal to the Board.  In the 
appeal, the veteran maintains that he should be assigned at 
least a 60 percent rating.  See VA Form 9.    

In February 2004, the veteran and his spouse personally 
appeared and testified before the undersigned Veterans Law 
Judge, sitting in Oakland, California.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed with respect to the 
issue of the appropriate evaluation for service-connected 
non-Hodgkin's lymphoma, which may include a determination of 
the propriety of the RO's October 2002 rating decision 
decreasing the evaluation therefor.  Accordingly, a remand is 
in order to ensure that the veteran's due process rights are 
met and for full compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The record indicates that, in May 2002, the veteran was 
granted service connection for non-Hodgkin's lymphoma on a 
presumptive basis, in light of the veteran's active service 
in the Republic of Vietnam, with a 100 percent evaluation 
effective on May 1, 2001.  Following the performance of a VA 
compensation and pension (C&P) examination at the end of May 
2002, which indicated that the veteran's lymphoma is in 
remission following chemotherapy, the RO proposed to reduce 
the evaluation to zero percent.  After a review of private 
medical records dated in July-August 2002 and the veteran's 
statement describing ill-health due to the lymphoma, the RO 
issued an October 2002 rating decision reducing the 
evaluation to 40 percent effective on January 1, 2003, and 
not to zero percent, as previously proposed.  This decision 
was confirmed in December 2002.  

The record further indicates that the veteran continued to be 
seen at the VA medical center through early 2004 for various 
problems, including complaints of symptoms purportedly due to 
lymphoma.  In late 2002, the veteran also underwent 
additional chemotherapy at a private hospital.  While the 
veteran reportedly tolerated chemotherapy well, he continued 
to complain of symptoms, such as chronic fatigue, chronic 
diarrhea, frequent nausea, stomach trouble, leg/ankle/calf 
cramps, numb feet, and daily headaches.  He further stated 
that due to chronic exhaustion, he can no longer work 
overtime, which has decreased his annual income by $20,000, 
and that just working 40 hours per week causes him so much 
fatigue that he vomits.  He misses work about twice per month 
to get medical attention for problems related to lymphoma.  
See statements received in August 2002, February 2004, and 
March 2004; VA Form 9; and Board hearing transcript.  

Most recent private medical records dated in late 2003 to 
early 2004 apparently indicate that the veteran's lymphoma 
has stabilized, based upon recent computed tomography (CT) 
scan results.  However, in light of the veteran's recent 
complaints of chronic debilitating symptoms as a result of 
lymphoma and/or medical treatment received therefor, 
including those documented in private medical records as 
recently as in February 2004, and that the last VA C&P 
examination was performed well over two years ago, the Board 
finds that a more contemporaneous C&P examination is 
warranted to determine the current extent of service-
connected lymphoma.                     

In consideration of the all of foregoing, the case is hereby 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  Ask the veteran whether there are in 
existence any medical records concerning 
treatment or testing for non-Hodgkin's 
lymphoma received after February 2004.  
Inquire the veteran as to whether he 
would be willing to sign appropriate 
forms to permit the release of any such 
private medical records directly to the 
VA, if such waivers are needed to obtain 
the records, or ask the veteran to 
provide the records himself.  Associate 
any records obtained with the claims 
folder.  

2.  Schedule the veteran for a VA 
compensation and pension examination by a 
qualified medical professional to 
determine the extent of the veteran's 
service-connected non-Hodgkin's lymphoma.  
The veteran's claims folder should be 
made available to the examiner.  

3.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether a higher 
evaluation is warranted for non-Hodgkin's 
lymphoma.  If the decision remains in any 
manner adverse to the veteran, provide 
him and his representative an updated 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

4.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and any further adjudication by the RO.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




